MAYFIELD, J.
This case is submitted on motion to strike the bill of exceptions and upon its merits.
Section 3019 of the Code of 1907 provides as follows: “Bills of exceptions may -be presented at any time with *423in ninety days from the day on which the judgment is entered, and not afterwards; and all general, local, or special laws or rules of court in conflict with this section are repealed, abrogated, and annulled. The judge must endorse thereon and as a part of the bill, the true date of presenting, and the bill of exceptions must, if correct, be signed by him within ninety days thereafter.”
It affirmatively appears that the bill was not presented within the time required by statute, as to either the main trial or the motion for a new trial, and it must therefore be stricken on appellee’s motion. The judge had no right to receive it after the time for presenting had expired. The statute is explicit that it must be presented within 90 days, “and not afterwards.”
The bill of exceptions being stricken, the record proper shows no reversible error, and hence the judgment must be affirmed.
Affirmed.
Dowdell, O. J., and Anderson and Sayre, JJ., concur.